  Case 1:19-cv-01333-ABJ Document 16-9 Filed 10/01/19 Page 1 of 3




                  EXHIBIT I
Plaintiffs’ Motion for a Temporary Restraining Order
          Case 1:19-cv-01333-ABJ Document 16-9 Filed 10/01/19 Page 2 of 3
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch

                                                     Mailing Address           Overnight Delivery Address
                                                     P.O. Box 883              1100 L St, NW, Room 12014
                                                     Washington, D.C. 20044    Washington, D.C. 20005



Kathryn Wyer                                                             Tel: (202) 616-8475
Senior Trial Counsel                                                     Fax: (202) 616-8470
                                                                         kathryn.wyer@usdoj.gov


September 27, 2019

Via Electronic Mail

Anne L. Weisman
Citizens for Responsibility and Ethics in Washington
1101 K Street, NW
Washington, DC 20005

        Re: CREW v. Trump, No. 1:19-cv-1333 (D.D.C.)

Dear Ms. Weisman:

       This letter responds to your letter sent to me by e-mail dated September 25, 2019, which in turn
followed earlier correspondence from you dated September 20, 2019, and my response dated September
23, 2019. While disclaiming any intent to seek privileged legal advice concerning Defendants’ litigation
hold obligations, including the content of any litigation hold, your most recent letter again asks the
government to confirm that specific categories of information are being preserved. That clearly
implicates privileged legal advice.

         In support of your request, you recite generic pronouncements regarding parties’ preservation
obligations, as well as two decisions that allowed a party to seek information regarding the opposing
party’s preservation efforts during discovery, in light of the specific facts of the case. Of course, the
holdings of those cases are inapplicable here because we have not entered into any discovery process in
this case. Rather, Defendants’ motion to dismiss is not yet fully briefed. Regardless of what information
regarding an opposing party’s preservation efforts might legitimately be sought in discovery in a
particular circumstance, you have identified no instance where a party was deemed entitled to such
information at the outset of a case, while a motion to dismiss is pending, and before any discovery has
taken place. Indeed, the Federal Rules of Civil Procedure provide no mechanism to ask the Court to
compel an opposing party to provide information outside the discovery process. See Fed. R. Civ. P.
37(a)(3)(A)-(B) (indicating that a party can prevail on a motion to compel only where the opposing party
“fails to make a disclosure required by Rule 26(a)” or has failed to respond to a discovery request such
as an interrogatory or a request for production). Your attempt to conduct informal discovery here is
premature, and particularly inappropriate when the Court’s subject matter jurisdiction over this action
remains in dispute—even more so when Plaintiffs’ opposition brief essentially concedes that governing
D.C. Circuit authority in Armstrong v. Bush, 924 F.2d 282 (D.C. Cir. 1991), does not allow judicial
         Case 1:19-cv-01333-ABJ Document 16-9 Filed 10/01/19 Page 3 of 3



review of Plaintiffs’ Presidential Records Act claims.

        I previously assured you that we have appropriately advised our clients of their preservation
obligations. Those obligations of course include the obligation to preserve all evidence relevant to the
claims and defenses in this case. But the advice provided about how to carry out that obligation is
privileged. Moreover, nothing in your letter, or in the allegations of Plaintiffs’ complaint, suggests that
spoliation of relevant evidence is likely to occur. Absent any authority supporting the unprecedented
disclosures that you request at this early stage of the case, Defendants do not intend at this time to
respond further to your inquiries about the content of their preservation hold.

                                              Sincerely,

                                                 /s/

                                              Kathryn Wyer




Page 2
